Exhibit 10.2

AMENDED AND RESTATED EXECUTIVE SERVICE RECOGNITION PLAN

EXECUTIVE EMPLOYMENT AGREEMENT

between

SOUTHWEST AIRLINES CO.

and

                    , 200    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   

PARTIES

   1   

RECITALS

   1

SEC. 1.

  

Operation of Agreement

   l

SEC. 2.

  

Change of Control

   2

SEC. 3.

  

Employment Period

   3

SEC. 4.

  

Position and Duties

   3

SEC. 5.

  

Compensation

   5

SEC. 6.

  

Termination

   7

SEC. 7.

  

Obligations of the Corporation upon Termination

   9

SEC. 8.

  

Non-exclusivity of Rights

   13

SEC. 9.

  

Full Settlement

   13

SEC. 10.

  

Certain Reduction of Payments by the Corporation

   14

SEC. 11.

  

Confidential Information

   16

SEC. 12.

  

Successors

   17

SEC. 13.

  

Miscellaneous

   17

TESTIMONIUM

   19

SIGNATURES

   19



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) between SOUTHWEST
AIRLINES CO., a Texas corporation (the “Corporation”), and              (the
“Executive”), is dated effective the              day of             , 200    .

W I T N E S S E T H:

WHEREAS, the Corporation, on behalf of itself and its shareholders, wishes to
(i) continue to attract and retain well qualified executive and key personnel
who are an integral part of the management of the Corporation, such as the
Executive, and (ii) to assure both itself of continuity of management and the
Executive of continued employment in the event of any actual or threatened
Change of Control (as defined in Section 2 of this Agreement) of the Corporation
and, to such end, the Corporation has established the Amended and Restated
Executive Service Recognition Plan Executive Employment Agreement for entry into
between the Corporation and certain executive employees of the Corporation,
including the Executive;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereto agree as follows:

1. Operation of Agreement.

(a) Definition. The “Effective Date” shall be the date during the “Change of
Control Period” (as defined in Section 1(b)) on which a Change of Control first
occurs.

(b) Additional Definitions. The “Change of Control Period” is the period
commencing on the date hereof and ending on the earlier to occur of (i) the
second anniversary of such date or (ii) the first day of the month coinciding
with or next following the Executive’s 70th birthday (“Outside Retirement
Date”); provided, however, that commencing on the date one year

 

PAGE 1



--------------------------------------------------------------------------------

after the date hereof, and on each annual anniversary of such date (the date one
year after the date hereof and each annual anniversary of such date is
hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended so as to terminate on the earlier of (x) two
years from such Renewal Date or (y) the first day of the month coinciding with
or next following the Executive’s Outside Retirement Date, unless at least 60
days prior to the Renewal Date the Corporation shall give notice to the
Executive that the Change of Control Period shall not be so extended; and
provided further, that this provision for automatic extension shall have no
application following a Change of Control.

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean a change of control during the Change of Control Period of a nature
that would be required to be reported on a Current Report on Form 8-K, pursuant
to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”); provided that, without limitation, such a “Change of Control” shall be
deemed to have occurred if: (i) a third person, including a “group” as such term
is used in Section 13(d)(3) of the Exchange Act, becomes the beneficial owner,
directly or indirectly, of 20% or more of the combined voting power of the
Corporation’s outstanding voting securities ordinarily having the right to vote
for the election of directors of the Corporation; or (ii) individuals who, as of
the date hereof, constitute the Board of Directors of the Corporation (the
“Board” generally and, as of the date hereof, the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least three-quarters of the directors comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Corporation, shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board.

 

PAGE 2



--------------------------------------------------------------------------------

3. Employment Period. The Corporation hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Corporation, for the period commencing on the Effective Date and ending on the
earlier to occur of (i) the first anniversary of such date or (ii) the first day
of the month coinciding with or next following the Executive’s Outside
Retirement Date (the “Employment Period”).

4. Position and Duties.

(a) Position, etc. During the Employment Period, (i) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with those held, exercised and assigned at any time during the 90-day
period immediately preceding the Effective Date and (ii) the Executive’s
services shall be performed at the location where the Executive was employed
immediately preceding the Effective Date. Such position, authority, duties and
responsibilities shall be regarded as not commensurate if, as a result of a
Change of Control, (i) the Corporation becomes a direct or indirect subsidiary
of another corporation or corporations or becomes controlled, directly or
indirectly, by one or more unincorporated entities (such other corporation or
unincorporated entity owning or controlling, directly or indirectly, the
greatest amount of equity (by vote) of the Corporation is hereinafter referred
to as a “Parent Company”), or (ii) all or substantially all of the assets of the
Corporation are acquired by another corporation or unincorporated entity or
group of corporations or unincorporated entities owned or controlled, directly
or indirectly, by another corporation or unincorporated entity (such other
acquiring or controlling corporation or unincorporated entity is hereinafter
referred to as a “successor”), unless, in the case of either (i) or

 

PAGE 3



--------------------------------------------------------------------------------

(ii), (x) the second paragraph of Section 12 of this Agreement shall have been
complied with and (y) the Executive’s position, authority, duties and
responsibilities with such parent company or successor, as the case may be, are
at least commensurate in all material respects with those held, exercised and
assigned with the Corporation at any time during the 90-day period immediately
preceding the Effective Date, or (iii) more than one unrelated corporation or
unincorporated entity acquires a significant portion of the assets of the
Corporation.

(b) Extent of Efforts. Excluding periods of vacation and sick leave to which the
Executive is entitled, the Executive agrees to devote during the Employment
Period reasonable attention and time during normal business hours to the
business and affairs of the Corporation and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use
reasonable best efforts to perform faithfully and efficiently such
responsibilities. The Executive may (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (iii) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities. It is expressly understood and agreed that to the
extent that any such activities have been conducted by the Executive prior to
the Effective Date, such prior conduct of activities, and any subsequent conduct
of activities similar in nature and scope, shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Corporation.

 

PAGE 4



--------------------------------------------------------------------------------

5. Compensation. Subject to Section 7 hereof (which section shall govern
Executive’s compensation in the event of Executive’s termination of employment
during the Employment Period), while employed during the Employment Period,
Executive shall be entitled to the following compensation and benefits under
this Agreement.

(a) Base Salary. The Executive shall receive a base salary (the “Base Salary”)
at a monthly rate at least equal to the highest monthly salary paid to the
Executive by the Corporation, together with any of its affiliated companies,
during the twelve-month period immediately preceding the month in which the
Effective Date occurs. The Base Salary shall be increased at any time and from
time to time to reflect increases in base salary awarded in the ordinary course
of business to other key executives. Any increase in the Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement. The Base Salary shall not be reduced after any such increase. As used
in this Agreement, the term “affiliated companies” includes any company
controlling, controlled by or under common control with the Corporation.

(b) Annual Bonus. In addition to the Base Salary, the Executive shall be
awarded, for any fiscal year that ends during the Employment Period, an annual
bonus (the “Annual Bonus”) (which may be pursuant to an established bonus or
incentive plan or program of the Corporation) in cash at least equal to the
highest bonus paid or payable to the Executive in respect of either of the two
fiscal years of the Corporation (annualized with respect to either such fiscal
year for which the Executive has been employed only during a portion thereof)
immediately prior to the fiscal year in which the Effective Date occurs. The
Annual Bonus shall be payable in January of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded.

(c) Profit Sharing Incentive and Retirement Plans. In addition to the Base
Salary and Annual Bonus payable as hereinabove provided, the Executive shall be
entitled to participate in all profit sharing, incentive and retirement plans
and programs applicable to other key executives, but in no event shall such
plans and programs, in the aggregate, provide the Executive with compensation,
benefits and reward opportunities less favorable than those provided by the
Corporation and it affiliated companies for the Executive under such plans and
programs as in effect at any time during the 90-day period immediately preceding
the Effective Date.

 

PAGE 5



--------------------------------------------------------------------------------

(d) Welfare Benefit Plans. The Executive and/or the Executive’s family, as the
case may be, shall be eligible for participation in (and shall receive all
benefits under) each welfare benefit plan of the Corporation, including, without
limitation, all medical, dental, disability, group life, accidental death and
travel accident insurance plans and programs of the Corporation and its
affiliated companies, as in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter with respect to other key executives.

(e) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive in accordance with the
policies and procedures of the Corporation as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter with respect to other key
executives.

(f) Fringe Benefits. The Executive shall be entitled to fringe benefits,
including use of a luncheon club membership and payment of related expenses, in
accordance with the policies of the Corporation as in effect at any time during
the 90-day period immediately preceding the Effective Date or, if more favorable
to the Executive, as in effect at any time thereafter with respect to other key
executives.

(g) Office and Support Staff. The Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to
secretarial and other assistance, at least equal to those provided to the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as provided at any time
thereafter with respect to other key executives.

 

PAGE 6



--------------------------------------------------------------------------------

(h) Vacation. The Executive shall be entitled to paid vacation in accordance
with the policies of the Corporation as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect at any time thereafter with respect to other key
executives.

6. Termination.

(a) Death or Disability. This Agreement shall terminate automatically upon the
Executive’s death. The Corporation may terminate the Executive’s employment
during the Employment Period, after having established the Executive’s
Disability (pursuant to the definition of “Disability” set forth below), by
giving notice to the Executive of its intention to terminate the Executive’s
employment. In such a case, the Executive’s employment with the Corporation
shall terminate effective on the 30th day after receipt of such notice (the
“Disability Effective Date”), provided that, within 30 days after such receipt,
the Executive shall fail to return to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” means disability which,
after the expiration of more than 26 weeks after its commencement, is determined
to be total and permanent by a physician selected by the Corporation or its
insurers and acceptable to the Executive or the Executive’s legal representative
(such agreement to acceptability not to be withheld unreasonably).

(b) Cause. The Corporation may terminate the Executive’s employment for Cause
during the Employment Period. For purposes of this Agreement, “Cause” means
(i) an act or acts of dishonesty taken by the Executive and intended to result
in substantial personal enrichment of the Executive at the expense of the
Corporation or (ii) violations by the Executive of the Executive’s obligations
under Section 4 of this Agreement which are (A) grossly negligent or (B) willful
and deliberate on the Executive’s part and which, in any case, result in
material injury to the Corporation.

 

PAGE 7



--------------------------------------------------------------------------------

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason during the Employment Period. For purposes of this Agreement,
“Good Reason” means

(i)(A) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4 of this Agreement or (B) any other action by the Corporation which
results in a diminishment in such position, authority, duties or
responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive;

(ii) any failure by the Corporation to comply with any of the provisions of
Section 5 of this Agreement, other than an insubstantial and inadvertent failure
which is remedied by the Corporation promptly after receipt of notice thereof
given by the Executive;

(iii) the Corporation’s requiring the Executive to be based at any office or
location other than that at which the Executive is based at the Effective Date,
except for travel reasonably required in the performance of the Executive’s
responsibilities;

(iv) any purported termination by the Corporation of the Executive’s employment
otherwise than as permitted by this Agreement, it being understood that any such
purported termination shall not be effective for any purpose of this Agreement;
or

(v) Any failure by the Corporation to comply with and satisfy the second
paragraph of Section 12 of this Agreement.

 

PAGE 8



--------------------------------------------------------------------------------

For purposes of this Section 6(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(d) Notice of Termination. Any termination by the Corporation for Cause or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 13(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than 15 days after the giving of such notice).

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be.
If the Executive’s employment is terminated by the Corporation in breach of this
Agreement, the Date of Termination shall be the date on which the Corporation
notifies the Executive of such termination.

7. Obligations of the Corporation upon Termination.

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations
under this Agreement to the Executive’s legal representatives other than those
obligations accrued hereunder at the date of the Executive’s death. Anything in
this Agreement to the contrary notwithstanding, the Executive’s family shall be
entitled to receive benefits at least equal to those provided by the Corporation
to surviving families of executives of the Corporation under such plans,
programs and policies relating to family death benefits, if any, as in effect at
any time during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
at any time thereafter with respect to other key executives and their families.

 

PAGE 9



--------------------------------------------------------------------------------

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, the Executive shall be entitled after the Disability
Effective Date to receive disability and other benefits at least equal to those
provided by the Corporation to disabled employees and/or their families in
accordance with such plans, programs and policies relating to disability, if
any, as in effect during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Executive and/or the Executive’s family, as in
effect at any time thereafter with respect to other key executives and their
families.

(c) Cause. If the Executive’s employment shall be terminated for Cause, the
Corporation shall pay the Executive his full Base Salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given and
shall have no further obligations to the Executive under this Agreement.

(d) Good Reason; Other Than for Cause or Disability. If, during the Employment
Period, the Corporation shall terminate the Executive’s employment other than
for Cause or Disability, or the employment of the Executive shall be terminated
by the Executive for Good Reason, then in either event:

(i) the Corporation shall pay to the Executive in a lump sum in cash during the
30-day period following the date of Executive’s termination of employment (with
the actual date during such 30-day period being in the sole discretion of the
Corporation) the aggregate of the following amounts:

(A) if not theretofore paid, the Executive’s Base Salary through the Date of
Termination at the rate in effect on the Date of Termination or, if higher, at
the highest rate in effect at any time within the 90-day period preceding the
Effective Date; and

 

PAGE 10



--------------------------------------------------------------------------------

(B) the product of (x) the annual bonus paid to the Executive (whether pursuant
to Section 5(b) of this Agreement or otherwise) for the last full fiscal year of
the Corporation prior to the fiscal year in which the Date of Termination
occurred, and (y) the fraction obtained by dividing (1) the number of days
elapsed in the then current fiscal year through the Date of Termination and
(2) 365; and

(C) the sum of (x) the Executive’s annual Base Salary at the rate in effect at
the time Notice of Termination was given or, if higher, at the highest rate in
effect at any time within the 90-day period preceding the Effective Date and
(y) the Annual Bonus paid to the Executive for the last full fiscal year of the
Corporation (being the fiscal year in which the Effective Date but not the Date
of Termination occurred) pursuant to Section 5(b) of this Agreement, or if no
Annual Bonus shall have been paid, the Annual Bonus which would have been
payable to the Executive for the then current fiscal year (being the fiscal year
in which the Date of Termination occurred) pursuant to Section 5(b) of this
Agreement, provided that in no event shall the Executive be entitled to receive
under this clause (C) more than the product obtained by multiplying the amount
determined as hereinabove provided in this clause (C) by a fraction the
numerator of which shall be the number of months (including fractions of a
month) which at the Date of Termination remain until the first day of the month
coinciding with or next following the Executive’s Outside Retirement Date and
the denominator of which shall be 12; and

 

PAGE 11



--------------------------------------------------------------------------------

(ii) until the earlier of (A) the first day of the month coinciding with or next
following the Executive’s Outside Retirement Date or (B) the first anniversary
of the Effective Date (such number of months remaining until the earlier of
clause (A) or (B) is hereinafter referred to as the “Unexpired Term”), the
Corporation shall, promptly upon submission by the Executive of supporting
documentation (but in no event later than 30 days following the end of the
fiscal year in which any costs or expenses are incurred), pay or reimburse to
the Executive any costs and expenses (including moving and relocation expenses)
paid or incurred by the Executive which would have been payable under
Section 5(e) if the Executive’s employment had not terminated; and

(iii) for the Unexpired Term, the Corporation shall continue benefits to the
Executive and/or the Executive’s family at least equal to those which would have
been provided to them in accordance with the plans, programs and policies
described in Sections 5(d) and 5(f) of this Agreement if the Executive’s
employment had not been terminated, if and as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter with respect to other key
executives and their families.

With the exception of the foregoing, if the Corporation shall terminate the
Executive’s employment other than for Cause or Disability, or the employment of
the Executive shall be terminated by the Executive for Good Reason, the
Corporation will have no further obligations to Executive under this Agreement.

(e) Compliance with Section 409A of the Internal Revenue Code. The payments
under this Agreement are intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
this Agreement will be interpreted in accordance with Section 409A and the
regulations promulgated thereunder. For purposes of any payment to which
Executive becomes entitled on account of termination of employment under
Section 7(d) of this Agreement, such termination of employment shall be deemed
to refer only to a termination of employment that constitutes a Separation from
Service. In addition, payment of any

 

PAGE 12



--------------------------------------------------------------------------------

amounts under Section 7(d) will be deferred to the extent necessary to cause
such payment to comply with the six month deferral rule described in
Section 409A(a)(2)(B) of the Internal Revenue Code if Executive is at the time
of termination of employment a “specified employee” within the meaning of such
section. “Separation from Service” shall mean a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Executive for the
Corporation and all Affiliates to 20% or less of the average level of bona fide
services performed by the Executive for the Corporation and all Affiliates
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) months (or the full period of service to the Company
and all Affiliates if less than thirty-six (36) months). For purposes of this
paragraph, the term “Affiliate” means each entity that would be considered a
single employer with the Corporation under Section 414(b) or Section 414(c) of
the Internal Revenue Code, except that the phrase “at least 50%” shall be
substituted for the phrase “at least 80%” as used therein.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Corporation or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
stock option or other agreements with the Corporation or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan or program of the Corporation or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.

9. Full Settlement. The Corporation’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other

 

PAGE 13



--------------------------------------------------------------------------------

right which the Corporation may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement. The Corporation agrees to pay, to the full extent permitted
by law, all legal fees and expenses which the Executive may reasonably incur as
a result of any contest (regardless of the outcome thereof) by the Corporation
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof or as a
result of any contest by the Executive against the amount of any reduction
pursuant to Section 10 of this Agreement, plus in each case interest during the
period of such nonpayment on the total unpaid amount determined to be payable
under this Agreement, such interest to be calculated based upon the rate of
interest publicly announced by Bank One Dallas, N.A. (or its successor) from
time to time in Dallas, Texas, as its general reference rate of interest (which
rate may not be the lowest rate of interest charged by such bank).

10. Certain Reduction of Payments by the Corporation. Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Corporation to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be nondeductible
by the Corporation for Federal income tax purposes because of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), then the aggregate
present value of amounts payable or distributable to or for the benefit of the
Executive pursuant to this Agreement (such payments or distributions pursuant to
this Agreement are hereinafter referred to as “Agreement Payments”) shall be
reduced (but not below zero) to the Reduced Amount. The “Reduced Amount” shall
be an amount expressed in present value which maximizes the aggregate present
value of Agreement Payments without causing any Payment to be non-deductible by
the Corporation because

 

PAGE 14



--------------------------------------------------------------------------------

of Section 280G of the Code. Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Corporation
for Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Corporation because of Section 280G of the Code. For
purposes of this Section 10, present value shall be determined in accordance
with Section 280G(d)(4) of the Code.

All determinations required to be made under this Section 10 shall be made (at
the Corporation’s expense) by the Dallas office of Ernst & Young or its
successor (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Corporation and the Executive within 15 business days
of the termination of employment of the Executive or such earlier time as is
requested by the Corporation. Any such determination by the Accounting Firm
shall be binding upon the Corporation and the Executive absent manifest error.
The Corporation shall determine which and how much of the Agreement Payments and
other Payment (after Agreement Payments have been reduced to zero) shall be
eliminated or reduced consistent with the requirements of this Section 10.

Within five business days thereafter, the Corporation shall pay to or distribute
to or for the benefit of the Executive such amounts as are then due to the
Executive under this Agreement and shall promptly pay to or distribute for the
benefit of the Executive in the future such amounts as become due to the
Executive under this Agreement.

 

PAGE 15



--------------------------------------------------------------------------------

As a result of the uncertainty in the application of Section 280G of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Payments will have been made by the Corporation which should not
have been made (“Overpayment”) or that additional Payments which will have not
been made by the Corporation could have been made (“Underpayment”), in each
case, consistent with the calculations required to be made hereunder. In the
event that the Accounting Firm determines that an Overpayment has been made, the
Executive shall repay such Overpayment to the Corporation together with interest
at the applicable Federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Corporation (or if paid by the Executive to the Corporation shall be returned to
the Executive) if and to the extent such payment would not reduce the amount
which is subject to taxation under Section 4999 of the Code. In the event that
the Accounting Firm determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Corporation during the year of
determination to or for the benefit of the Executive together with interest at
the applicable Federal rate provided for in Section; 7872(f)(2) of the Code.

11. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Corporation all secret or confidential information,
knowledge or data relating to the Corporation or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Corporation or any of its
affiliated companies and which shall not be public knowledge (other than by acts
by the Executive or his representatives in violation of this Agreement). After
termination of the Executive’s employment with the Corporation, The Executive
shall not, without the prior written consent of the Corporation, communicate or
divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it. In no event shall an asserted violation
of the provisions of this Section 11 constitute a basis for deferring or
withholding any amounts otherwise payable to the Executive under this Agreement.

 

PAGE 16



--------------------------------------------------------------------------------

12. Successors. This Agreement is personal to the Executive and without the
prior written consent of the Corporation shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Corporation and its successors.

In the event of a Change of Control of the Corporation, any parent company or
successor shall, in the case of a successor, by an agreement in form and
substance satisfactory to the Executive, expressly assume and agree to perform
this Agreement and, in the case of a parent company, by an agreement in form and
substance satisfactory to the Executive, guarantee and agree to cause the
performance of this Agreement, in each case in the same manner and to the same
extent as the Corporation would be required to perform if no Change of Control
had taken place.

13. Miscellaneous.

(a) Governing Law, etc. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas. The Table of Contents and
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This agreement shall supersede any and all existing oral or
written agreements between the Company and Executive regarding the subject
matter hereof. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
or legal representatives.

 

PAGE 17



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the address indicated

on the signature page

hereof.

If to the Corporation:

P.O. Box 36611

Love Field

Dallas, Texas 75235-1611

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d) Withholding. The Corporation may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(e) Integration. This Agreement contains the entire understanding of the
Corporation and the Executive with respect to the subject matter hereof.

(f) Employment Status. The Executive and the Corporation acknowledge that the
employment of the Executive by the Corporation is “at will”, and, prior to the
Effective Date, may be terminated by either the Executive or the Corporation at
any time with or without cause.

[Remainder of page intentionally left blank]

 

PAGE 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Corporation has caused these
presents to be executed in its name and on its behalf, all as of the day and
year first above written.

 

EXECUTIVE   SOUTHWEST AIRLINES CO. By:     Name:     Its:    

EXECUTIVE EMPLOYMENT AGREEMENT

 

PAGE 19